Citation Nr: 1109886	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-13 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disorder.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to a higher rating for arthritis of the right thumb, initially rated as 10 percent disabling from April 24, 2006, to August 27, 2009, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the September 2006 decision, the RO granted service connection for arthritis of the right thumb, assigning an initial 10 percent disability rating, effective from April 24, 2006.  In the April 2009 decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for lung disability, finding that no new and material evidence had been submitted, and denied his claims of service connection for osteoporosis and for a left ankle disability.  

Here, although the Veteran filed his claim seeking service connection for chronic obstructive pulmonary disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple respiratory disorders, including both emphysema and chronic obstructive pulmonary disorder (COPD).  The Board thus finds that, pursuant to Clemons, supra, this claim is more accurately classified as involving a respiratory disability, to include emphysema and COPD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Further, and regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a respiratory disorder.  (A claim of service connection for lung disability was previously denied in December 1994.)  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a respiratory disorder as a claim to reopen.

As the appeal of the Veteran's claim for higher initial ratings for arthritis of the right thumb emanates from the Veteran's disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claim as one for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied the Veteran's claim for service connection for lung disability.  The Veteran did not appeal that decision.

2.  Evidence received since the RO's December 1994 decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disability, to include emphysema and COPD, and does not raise a reasonable possibility of substantiating the claim.

3.  Any osteoporosis from which the Veteran suffers is not related to military service or an event of service origin.

4.  Any left ankle disability from which the Veteran suffers is not related to military service or an event of service origin.

5.  For the period prior to August 27, 2009, the Veteran's arthritis of the right thumb was manifested by no ankylosis and no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers, but with pain on motion and increased pain on repetition.

6.  For the period since August 27, 2009, the Veteran's arthritis of the right thumb has been manifested by ankylosis of the thumb with some residual functional capacity.


CONCLUSIONS OF LAW

1.  A December 1994 RO decision that denied the Veteran's claim of service connection for lung disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Evidence relating to the Veteran's claim of service connection for a respiratory disorder, to include emphysema and COPD, received since the RO's December 1994 decision is not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran does not have osteoporosis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for service-connected arthritis of the right thumb have not been met for the period from April 24, 2006, to August 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5224, 5228 (2010).

6.  The criteria for a disability rating in excess of 20 percent for service-connected arthritis of the right thumb have not been met for the period from August 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5224, 5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through February 2007 and January 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the February 2007 and January 2009 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the February 2007 and January 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2007 and January 2009 notice letters.

However, the Board notes that the duty to provide notice relating to the Veteran's claim for increase was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify relating to the Veteran's claim for increase was satisfied subsequent to the initial RO decision by way of the February 2007 notice letter that fully addressed all notice elements required by Pelegrini, supra.  Specifically, the February 2007 notice letter notified the appellant of his and VA's respective duties for obtaining evidence.  The letter also gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claim for increase.  Although not all notices were sent before the initial decision in this matter, the Board thus finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The RO also re-adjudicated the claim after the notice was provided by way of a March 2007 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, supra, that post-decisional documents are inappropriate vehicles with which to provide notice, the RO in this case provided VCAA-compliant notice that was followed by a re-adjudication of the Veteran's claim for increase.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to render a decision as to the application to reopen the claim for service connection for a respiratory disability has been accomplished.  Specifically, with regard to reopening the claim, the RO informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by a notice letter in January 2009.  The February 2007 notice letter provided the regulatory language of "new and material" evidence and informed the Veteran of the evidence and information necessary to establish a claim for entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the January 2009 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the possession of the agency of original jurisdiction (AOJ), what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from multiple VA medical facilities.  The Veteran was given VA examinations of his right thumb in August 2006 and August 2009; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the claim for increase has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims for service connection for osteoporosis or a left ankle disability, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed below, there is simply no medical evidence that any osteoporosis or left ankle disability is related to the Veteran's military service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain indication of a relationship between the Veteran's claimed osteoporosis or left ankle disability and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Further, with regard to the Veteran's petition to reopen his previously denied claim for service connection for a respiratory disability, although the claim has not been reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in his claim have been undertaken.  To that end, records from the Veteran's ongoing VA treatment have been obtained and associated with the file.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petition to Reopen 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial was the December 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has a respiratory disability related to his active military service.  Specifically, he contends that he was exposed to vehicle exhaust fumes while working as a mechanic on active duty and that his currently diagnosed chronic obstructive pulmonary disorder (COPD) is related to that in-service exposure.  As a result, the Veteran contends that service connection is warranted.  

In a December 1994 rating decision, the RO denied the Veteran's claim of service connection for emphysema.  The December 1994 decision noted that the evidence of record showed that the Veteran had not had any complaints of or treatment for problems with his breathing during service, nor was there evidence linking the Veteran's diagnosed respiratory disability to active duty.  Thereafter, in November 2008, the Veteran sought to reopen his claim of service connection for a respiratory disability.

Evidence of record in 1994 included service treatment records as well as post-service treatment the Veteran had received from VA facilities.  The Veteran's service treatment records are silent as to any complaints of or treatment for emphysema, COPD, or any problems with breathing.  At separation medical examinations conducted in September 1968 and February 1969, the Veteran's lungs and chest were found to be normal.  Similarly, at his February 1969 separation report of medical history, the Veteran answered "No" when asked if he experienced asthma, shortness of breath, or pain or pressure in his chest.  Post-service treatment records available in December 1994 reflect that the Veteran was first seen in May 1987 for complaints of breathing problems and was first diagnosed with COPD in January 1988.  His COPD was noted in May 1990 to be of "unknown etiology," although his VA physicians noted that he had smoked at least one pack of cigarettes per day for 20 years prior to his diagnosis.

Evidence added to the record since the RO's December 1994 denial includes records of VA treatment the Veteran has received since that date.  The Veteran has also submitted multiple statements to VA in support of his claim.  Records from VA treatment providers reflect that the Veteran has received ongoing treatment for his COPD and underwent a lung transplant evaluation in December 2009.  The Veteran has further submitted multiple written statements to VA.  To that end, the Board notes that the Veteran has argued on multiple occasions, including in his June 2010 VA Form 9 (Appeal to Board of Veterans Appeals), that his current COPD is due to vehicle exhaust fumes to which he was exposed while in service.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for a respiratory disability, to include emphysema and COPD, has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  The new medical evidence does not suggest that the Veteran incurred any chemical or other exposure in service that has led to a current disability, or that his currently diagnosed COPD is otherwise etiologically linked to active duty.  Additionally, the Veteran's assertions regarding his belief as to the etiology of his COPD merely represent a reiteration of what the Veteran claimed before.

As noted above, the evidence previously of record showed that the Veteran did not complain of, and was not treated for, any respiratory problems during his time on active duty.  Evidence previously considered further reflects that the Veteran was first diagnosed with COPD in 1988 and that the disease was found to be of "unknown etiology" at a May 1990 treatment visit.  The evidence received since the 1994 denial includes an ongoing diagnosis of and treatment for COPD.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in 1994 and which was evident in the Veteran's earlier contentions, the lay statements he submitted, and treatment records dating from 1974.  

In that connection, the Board acknowledges that the Veteran initially complained of  being exposed to exhaust fumes in service while working as a mechanic, which exposure he claims led to his current COPD.  However, the Board notes that the record does not contain any medical evidence to suggest an etiological link between any such in-service exposure and the Veteran's current diagnosis; the fact remains that the Veteran was found to have normal lungs and chest at the time of his separation from active duty, and he has submitted no evidence to contradict such a finding.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the December 1994 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the information added to the record since December 1994 denial does not include any new evidence to show that the Veteran's current COPD is etiologically linked to his time on active duty.  Thus, the newly received evidence is cumulative.

The Veteran asserts that he has a respiratory disability, namely COPD, that can be attributed to vehicle exhaust fumes to which he was exposed during service, but these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis or etiology.  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for a respiratory disability has not been received; hence, the requirements to reopen the claim of service connection have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Relevant medical evidence concerning the Veteran's claims of service connection for osteoporosis and a left ankle disability consists of service treatment records as well as records of the Veteran's ongoing treatment at the William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin, and the Louis Stokes Cleveland VA Medical Center (VAMC).  In addition, the Veteran has stated in multiple written submissions to VA that he believes his in-service right wrist injury, for which he is service connected and has undergone two surgeries, led to his current osteoporosis.  The Veteran's service treatment records are silent as to any complaints of or treatment for problems with his bones or left ankle, although records reflect that he did injure his right wrist in service.  Reports of medical examinations conducted in September 1968 and February 1969 document that the Veteran's musculoskeletal system and lower extremities were normal; similarly, on his February 1969 separation report of medical history, the Veteran responded "No" when asked if he experienced swollen or painful joints or any bone or joint deformity.

Relevant post-service evidence reflects that the Veteran was first diagnosed with osteoporosis in March 2005 and has continued to receive treatment for the disorder since that time.  Evidence further reflects that, on multiple occasions, the Veteran reported to his VA treatment providers that he first injured his left ankle after service, when he fell at work, crushing the joint, in 1974.  He has repeated this contention at April 1974, September 1987 and February 2009 VA treatment visits, at which time he reported that he had received workers' compensation for the injury.  This contention was repeated at the Veteran's December 2009 transplant evaluation, at which time he reported having undergone fusion surgery on the ankle in 1974 pursuant to an on-the-job injury.  No opinion relating either disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating current osteoporosis or left ankle disorder to service, including to his in-service right wrist injury or subsequent surgical interventions.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for osteoporosis and a left ankle disability.  The Board concedes that VA treatment records confirm that the Veteran currently suffers from osteoporosis as well as a fused left ankle.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, the Board finds persuasive the absence of medical nexus evidence between the Veteran's service and his current osteoporosis or left ankle disability.  Further, there is no evidence suggesting that arthritis in the Veteran's left ankle became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  Absent an indication in the record of a relationship to military service, the Veteran's claims for service connection for osteoporosis and for a left ankle disability must be denied.  

The Board notes that it does not question that the Veteran presently suffers from osteoporosis and a left ankle disorder.  However, in order for his claims to be granted, a medical nexus linking the present disorders to service or to continued symptoms is required.  Here, there is no such evidence.  Indeed, as noted above, there is no medical evidence of a link between the Veteran's claimed disabilities and his time in service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record-such as a finding of normal lower extremities and a normal musculoskeletal system at separation, or the lack of in-service documentation of osteoporosis or any left ankle problems.  The Board further takes note of the Veteran's multiple reports to his VA treatment providers that he injured his left ankle not in service but in a 1974 post-service worksite accident for which he has received workers' compensation.  

The Board has considered the evidence of record and finds that there is no evidence relating any current osteoporosis or left ankle disorder to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for a osteoporosis and a left ankle disability must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he believes his current osteoporosis to be due to an in-service wrist injury.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any current disability is a result of or worsened by any service-connected disability.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, however, the Board notes that the Veteran has not contended that he has had any continuous symptoms of osteoporosis or a left ankle disorder since service; he has merely contended that he believes his osteoporosis to be related to an in-service right wrist injury.  He has not stated that he injured his left ankle in service.  The Board further finds persuasive that there is no notation in the September 1968 and February 1969 separation reports of medical history or the February 1969 report of medical examination concerning osteoporosis or any symptoms that might be associated with it; nor was there any diagnosis of any left ankle disorder.  Indeed, at that time the Veteran's musculoskeletal system and lower extremities were found to be normal.  

The Board concedes that the Veteran has been treated for osteoporosis and a left ankle disorder during the appeal period, but none of the Veteran's treatment providers has provided an opinion that any such disability is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current osteoporosis or left ankle disorder to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as a direct relationship between any current disability and military service.  See Bostain, 11 Vet. App. at 127.  Although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for osteoporosis and for a left ankle disorder.  Although the Veteran asserts that his osteoporosis and left ankle disorder can be attributed to his time in service, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that the evidence of record supports a conclusion that the Veteran does not have osteoporosis or a left ankle disorder related to service.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims.  For all the foregoing reasons, the Veteran's claims of service connection for osteoporosis and for a left ankle disability must be denied.  

C.  Claim for Higher Initial Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In its September 2006 rating decision, the RO evaluated the Veteran's arthritis of the right thumb in accordance with the criteria set forth in Diagnostic Code 5010, governing traumatic arthritis, under 38 C.F.R. § 4.71a.  In that decision, the RO awarded an initial 10 percent disability rating.  In a December 2009 supplemental statement of the case, the RO granted an increased rating to 20 percent, effective August 27, 2009, for his thumb disability under 38 C.F.R. § 4.71a, Diagnostic Code 5224, governing ankylosis of the thumb.

Relevant medical evidence consists of VA examinations conducted in August 2006 and August 2009, as well as records of treatment the Veteran has received from the Madison and Cleveland VAMCs.  Records from the Veteran's VAMC treatment reflects that he has received ongoing treatment for complaints of pain and stiffness in his right thumb.  He was seen in April 2006 for complaints of pain and swelling in the thumb, at which time he stated that he intermittently dropped objects from his right hand.  He was again seen in August 2008 for complaints of pain in his right thumb.  He has continued to receive ongoing treatment at the Cleveland and Madison VAMCs for his right thumb.  

The Veteran was afforded a VA examination in August 2006 for evaluation of his right thumb.  At that time, he was noted to have arthritis in the basal thumb joint of the right hand.  The Veteran complained of aching, pain, soreness, and tenderness, and stated that he used a brace on his right hand.  He stated that repetitive use, gripping, and grasping were difficult to perform with the right hand.  Physical examination revealed arthritis, pain, and tenderness of the metacarpophalangeal joint of the right thumb, although the examiner found him to have good grip, grasp, and dexterity in the thumb.  Some pain and tenderness with motion of the thumb was noted.  The examiner found the Veteran to have the ability to move the tip of his thumb to all of his fingers with no gaps, but noted that "it is painful by the time he gets to the little finger."  Repetitive motion resulted in increased pain, tenderness, and fatigability.  He was diagnosed with basal thumb arthritis of the right hand.  

The Veteran again underwent VA examination of the right thumb in August 2009.  On examination, the Veteran was noted to be right hand dominant.  He complained of decreased strength and coordination in his right thumb, as well as pain and swelling that worsened with increased use of the right hand.  Physical examination revealed ankylosis in the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints of the thumb, all at 0 degrees.  No instability was noted.  Range of motion of the Veteran's other right fingers was normal, and no pain or weakness was noted in the fingers.  A 0.5-inch gap was noted between the tip of the right thumb and the fingers and between the tips of the fingers and the proximal transverse crease of the palm, and a 1-inch gap was noted between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The Veteran was noted to be unable to pull, push, or twist with his right hand, although probing, writing, and touching were all found to be normal.  No flexion deformity was noted.  The Veteran was diagnosed with right thumb arthritis with ankylosis and was noted to be able to use his hand and wrist for fine motor activities and to have difficulty grabbing or holding objects.  

The Veteran's right thumb disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for the period prior to August 27, 2009, and as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5224, for the period from August 27, 2009.  Under Diagnostic Code 5010, arthritis due to trauma is to be rated as arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2010).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Furthermore, under Diagnostic Code 5003, in the absence of limitation of motion, arthritis is rated as 10 percent disabling with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and 20 percent disabling with X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.

Under Diagnostic Code 5224, governing ankylosis of the thumb, favorable ankylosis of the thumb warrants a 10 percent disability rating; unfavorable ankylosis of the thumb warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a:  (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis;  (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.  38 C.F.R. § 4.71a (2010). 

The Board will also consider the Veteran's disability under Diagnostic Code 5228, regarding limitation of motion of the thumb.  Under that diagnostic code, a 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

At the outset, the Board notes that many of the Veteran's complaints in this regard focus on difficulties he has with the entire right wrist and hand.  The Board points out, however, that a separate 30 percent disability evaluation is also in effect for degenerative changes of the right wrist.  To the extent that symptoms associated with the arthritis in the Veteran's thumb are distinguishable from the service-connected right wrist disability, it may not be considered in the evaluation of the right thumb.  See 38 C.F.R. § 4.14 (2010).

For the period prior to August 27, 2009, the Board notes that the August 2006 examiner found that the Veteran was able to touch the tips of all his fingers to the tip of the thumb, although with pain when attempting to touch the tip of the thumb to the little finger.  As such, the evidence shows that there was no gap between the thumb pad and the fingers.  Thus, based on the evidence of record prior to August 27, 2009, the Board finds that an increased rating is not warranted based on limitation of motion of the thumb under Diagnostic Code 5228.  Similarly, no ankylosis of the thumb was noted at any time prior to August 27, 2009, rendering a higher rating unavailable under Diagnostic Code 5224.  Regarding a higher rating under Diagnostic Code 5010, the Board finds that although there is radiological evidence of degenerative changes (arthritis) of the right thumb, the Veteran is being rated for limitation of motion of the thumb associated with such degenerative changes as required by regulation.  Further, a higher evaluation is not warranted under Diagnostic Code 5010-5003 in the absence of involvement of two or more major joints or groups of joints.  The Board further finds that, for the period prior to August 27, 2009, evidence of pain on range of motion of the right thumb is already contemplated by the 10 percent evaluation in effect at that time.  The Board therefore concludes that, for the period prior to August 27, 2009, no more than a 10 percent rating was warranted for the service-connected arthritis of the right thumb, even with consideration of the effects of pain.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5228 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Similarly, the Board finds that a disability rating higher than 20 percent is not warranted for the Veteran's right thumb disability for the period from August 27, 2009.  In that connection, the Board notes that a 20 percent disability rating is the highest schedular rating allowed under Diagnostic Code 5224, governing ankylosis of the thumb.  Given that the Veteran is currently receiving the highest disability rating available under Diagnostic Code 5224, an additional 10 percent rating due to pain is not appropriate.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (when "the appellant is already receiving the maximum disability rating available" based on limitation of motion, further evidentiary development to explore the degree of functional loss due to pain or discomfort is "not appropriate").  Similarly, although acknowledging that the Veteran has pain on motion and a gap of 1 inch between the thumb pad and the fingers with the thumb attempting to oppose the fingers, the Board finds that a separate rating is not available under Diagnostic Code 5228, governing limitation of motion of the thumb, as such would be pyramiding.  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  

Additionally, the Board has considered whether evaluation as amputation is warranted or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand, in accord with the note following Diagnostic Code 5224.  However, in this case, the August 2009 VA examiner found the Veteran to have no limitation at all of the other fingers of his right hand, and although some loss of functionality of the right hand was noted, the Veteran was found to retain normal functionality for writing, touching, and probing.  Further, ankylosis of both the carpometacarpal and interphalangeal joints of the thumb, with either joint in extension or in full flexion or with rotation or angulation of a bone, has not been shown on examination.  Thus, evaluation as amputation or additional evaluation for limitation of motion or other digits or interference with overall function of the hand is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224.

In sum, the evidence of record shows that ratings higher than the 10 percent assigned prior to August 17, 2009, and the 20 percent assigned thereafter, are not warranted for the Veteran's service-connected arthritis of the right thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5224, 5228 (2010).

The Board has considered the Veteran's contentions with regard to his claim for higher ratings for his service-connected arthritis of the right thumb.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected arthritis of the right thumb has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran reported on multiple occasions, including at his August 2006 VA examination, that he is unemployed due to his left ankle disability and respiratory difficulties, not his right thumb arthritis.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected arthritis of the right thumb warrants an initial rating of no more than 10 percent for the period from April 24, 2006, to August 27, 2009, and no more than 20 percent thereafter.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5224, 5228 (2010).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to higher ratings for arthritis of the right thumb, evaluated as 10 percent disabling from April 24, 2006, to August 27, 2009, and as 20 percent disabling thereafter, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


